DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on June 13, 2022 is acknowledged.  The traversal is on the ground(s) that the Office Action does not explain a serious burden for search amongst the groups of claims.  This is not found persuasive because search and examination of three patentably distinct inventions spanning two classes, class 239 and class 285, in one application constitutes a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12, 14, 15 and 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the stop surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is uncertain whether the reference is to the first stop surface or the second stop surface.
Claim 3 recites the limitation “a nominal diameter of the insertion opening” in line 2.  The nominal diameter appears to be a double inclusion of the “annular width” of the annular channel recited in claim 2 because the annular channel houses an end of the fluid supply pipe as defined by claim 1.
Claim 3 recites the limitation “an insertion depth” in line 3.  It appears to be a double inclusion of the “insertion depth” recited in claim 1, line 7.
Claim 4 recites the limitation “nominal diameter” in line 1.  It appears to be a double inclusion of the “nominal diameter” recited in claim 3, line 2.  An article appears to be missing preceding the recitation.
Claim 4 recites the limitation “the ratio of nominal diameter of the insertion opening to the annular width of the annular channel ranges from 6:1 to 10:1 or greater.”  The nominal diameter is defined by claim 3 as the diameter of the insertion opening of the first end.  The annular channel is defined by the first stop surface.  The annular channel is for housing an end of the fluid supply pipe.  The nominal diameter of the insertion opening and the annular width of the annular channel appear to be the same element, i.e., the diameter the insertion opening which the annular width of the annular channel.  Therefore, the ratio of the nominal diameter of the insertion opening to the annular width of the annular channel can only be 1.
In claim 5, the recitation ‘the first and second stop surface” appears to be grammatically incorrect.  The terms first and second imply two separate items.  The term “surface” is singular.  Otherwise, there is insufficient antecedent basis for the limitation “the first and second stop surface” in the claim.
Claim 6 recites the limitation "the wall thickness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, the recitation “wherein at the first end the outer surface and the inner surface” is grammatically incorrect.  A comma appears to be missing after “end.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spears (5,109,929).
Spears discloses a sprinkler assembly comprising:
a sprinkler body 12, 20;
a tubular connection fitting 16 with a first end 26 for connection to a fluid supply pipe 14 and a second end 24 with the sprinkler body inserted therein, the tubular connection fitting comprising a tubular member 16 including and outer surface (outer surface of fitting 16) and an inner surface (inner surface of fitting 16) defining an internal conduit 22 extending along a longitudinal axis (vertical axis in figure 2), the inner surface of the tubular member includes a first stop surface (opposite side of annulus 32) spaced from the first end to define an insertion depth (in figure 2, the vertical distance from end 26 to the conical surface below annulus 32) for the fluid supply pipe 14 and a second stop surface 32 to limit insertion of the sprinkler body into the second end;
wherein the first stop surface defines an annular channel (bore 22 that accommodates pipe 14) for housing an end of the fluid supply pipe 14;
wherein the stop surface includes an annular wall (wall of the reduced diameter opening radially inward of annulus 32) spaced radially inward of the inner surface with a planar floor (floor of annulus 32) or shelf extending perpendicular to the longitudinal axis to define an annular width of the annular channel;
wherein the first end defines an insertion opening (opening at end 26) and a nominal diameter (diameter of the opening at end 26) of the insertion opening, the planar floor or shelf being axially spaced from the insertion opening to define an insertion depth, the annular wall defining an axial height (height of the reduced diameter opening radially inward of annulus 32) and a wall thickness (the thickness of the fitting 16 at the reduced diameter opening radially inward of annulus 32);
wherein the tubular connection fitting includes a sealing surface (vertical surface of the reduced diameter opening radially inward of annulus 32; the adjective “sealing” merely describes the intended use of the surface; the claim fails to define how the surface performs a sealing function; the surface of Spears has the capability to function as a sealing surface by tight contact with an element inserted into the opening of the reduced diameter opening) extending between the first and second stop surface defining an internal diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (5,109,929).
Regarding claim 6, Spears discloses the limitations of the claimed invention with the exception of the wall thickness of the annular wall ranging from 0.1 – 0.3 inch.  In Spears, the wall thickness of the annular wall (wall of the reduced diameter opening radially inward of annulus 32) is an inherent dimension of the apparatus.  Sizing of the wall thickness is merely a design choice based on the size of the pipe 14 and insert 20.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a wall thickness in the range of 0.1 – 0.3 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Spears discloses the limitations of the claimed invention with the exception of the outer surface and the inner surface at the first end define a wall thickness that ranges from 0.1 – 0.3 inch.  In Spears, the wall thickness at the first end is an inherent dimension of the apparatus.  Sizing of the wall thickness is merely a design choice based on the size of the pipe 14 and capability to withstand working fluid pressures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a wall thickness in the range of 0.1 – 0.3 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK